Citation Nr: 1604056	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter is on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified via videoconference before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is contained in the claims file.  

The Veteran was denied service connection for bilateral hearing loss in an October 2012 rating decision.  He submitted an initial Notice of Disagreement and underwent a Decision Review Officer (DRO) hearing regarding both this issue and his claim concerning his alleged acquired psychiatric disorder.  A Statement of the Case (SOC) concerning the continued denial of the hearing loss claim was generated in February 2013.  The Veteran was sent a copy of this SOC, along with notification of what steps he needed to take in order to continue to appeal this issue.  He did not perfect an appeal within 60 days from the date of that notification letter.  Thus, the denial of service connection for bilateral hearing loss became final and this issue will not be considered below.  

The Veteran originally claimed service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  See Clemons v Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has characterized the issue on appeal as indicated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA mental health examination in December 2011.  The VA examiner ultimately concluded that the Veteran did not possess a current mental health diagnosis, to include PTSD.  

At the Veteran's August 2015 Board hearing, he testified regarding the changed circumstances in his life, including the fact that he was now divorced after 44 years of marriage.  He also indicated a difficulty adjusting to post-retirement life, a resistance to seek mental health treatment, and an increased amount of isolation.  His ex-wife detailed her problems with the Veteran, including his causing her constant embarrassment in public.  

There is no doubt the Veteran experienced traumatic events while on active duty in Vietnam - he is the recipient for two Purple Hearts.  He testified that the first was received after his unit was ambushed and he sustained injuries following grenade and artillery explosions, while the second stemmed from injuries he received when a bullet struck his rifle barrel.     

As the Veteran's last VA examination was over four years ago, there is competent testimony concerning a worsening of his mental state since that time, and given his documented stressful in-service incidents, the Board concludes that a new VA examination is necessary to determine if he suffers from a current psychiatric diagnosis and, if so, whether it is etiologically related to his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA examination for his claimed psychiatric condition at his earliest convenience.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

The examiner should review the transcript of the Veteran's August 2015 videoconference hearing and comment on any pertinent testimony contained therein.  

The examiner should then indicate each psychiatric disorder the Veteran currently possesses.  If the examiner finds that he does not possess any diagnosis, a detailed explanation of why must be included. 

For each psychiatric disorder found, the examiner must opine whether the condition is at least likely as not (50 percent or greater probability) caused by, or otherwise related to, his active duty service, to include the events leading to his receipt of two Purple Hearts.

If the examiner determines that the Veteran has PTSD, he or she should clearly explain how the diagnostic criteria were met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted in PTSD.  The examiner must also comment upon the link between any such stressor(s) and the Veteran's symptoms.

The examiner is asked to review the December 2011 VA examination report and discuss its results.  If the examiner disagrees with that report's findings, he or she should explain why this is the case.  

If the examiner determines he or she cannot provide these requested medical comments without resorting to mere speculation, then he or she must also discuss why an opinion is not possible or feasible, such as by specifying whether he needs the benefit of additional evidence, information, or other procurable data, or there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted and there is no known cause, etc.  In other words, merely stating that he or she cannot comment will not suffice.

2. Then readjudicate this claim for service connection for an acquired psychiatric disorder.  If the claim continues to be denied, send the Veteran and his representative an SSOC concerning this claim and give them time to respond to it before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



